  Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 1 of 30




    Firearms and ammunition seized from
Defendant's home in San Diego on June 1, 2018
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 2 of 30




                                                                      16
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 3 of 30




                                                                      17
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 4 of 30




                                                                      18
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 5 of 30




                                                                      19
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 6 of 30




                                                                      20
                            Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 7 of 30
                                       0,1




6:T




                             L4',ersArkairl.CD




      Dan H. Cooper, Esq.                         U.S. v. Joshua Joel Pratchard
      Gov's Supp. Disci.                           CR 18-01256-TUC-CKJ (JR

                                                                                                  21
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 8 of 30




                      • U.S. v. Joshua Joel Pratehard
                         CK 18-012564UC-CKJ (JR)
                                 I


                                     -

                                                                      22
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 9 of 30




                                                                      23
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 10 of 30




                                                                                LARGE RIFLE
                                                                                  Cti PAIMERS         snimnraVoisllorn .




                                                                                t,,Roe$
                                                                                          FREEDOM -
                                                                                          MUNMONS'




Dan H. Cooper, Esq.                           U.S. v. Josliu_a Joel Pratchard
Gov's Supp. Disci.                             CR 18-012-5-6-TUC-CKJ (JR)


                                                                                                                           24
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 11 of 30




                                                                       25
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 12 of 30




Dan H. Cooper, Esq.                             S. v. Joshua Joel Pratchard                  2020
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)


                                                                                                    26
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 13 of 30




                                                                       27
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 14 of 30




Dan H. Cooper, Esq.                           U.S. v. Joshua Joel Pratchard                  2024   A    .
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)


                                                                                                    28
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 15 of 30




Dan H. Cooper, Esq.
Gov's Supp. Disci.
                                              U.S. v. Joshua Joel Pratchard
                                               CR 18-01256-TUC-CKJ (JR)
                                                                                             201.11
                                                                                                  29
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 16 of 30




Dan H. Cooper, Esq.                           U.S. v. Joshua Joel Pratchard                  2026

                                                                                                    30
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 17 of 30




                                                       A
                         .S. v.
                              Joshua Joel Pratch, rd
                         CR 18-01256-TUC-CKJ (JR)

                                           A Alk                       31
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 18 of 30




Dan H. Cooper, Esq.                           U.S. v. Joshua Joel Pratchard
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)
                                                                                             32
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 19 of 30




Dan H. Cooper, Esq.                           U.S. v. Joshua Joel Pratchard
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)
                                                                                             33
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 20 of 30




                                              U.S. v. Joshua Joel Pratchard                  2033
Dan H. Cooper, Esq.
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)                             34
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 21 of 30




                                                  • •       • Ns••

                             '      t
                                          .
                                              '         ;

                           • -.'   •- J




       SaTACTICAL PACVF C B
               1911 ULTRA 9
                SD 131010




                                                                       2034


                                                                              35
                              Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 22 of 30




i       Dan H. Cooper, Esq.                            .S. v. Joshua Joel Pratchard
        Govs
           ' Supp. Disci.                                  18-01256-TUC-CKJ (JR)
                                                                                                     36
    t
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 23 of 30




                                                                       37
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 24 of 30




Dan H. Cooper, Esq.                                ; foshua
Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)


                                                                                             38
                          Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 25 of 30




i   Dan H. Cooper, Esq.
    Gov's Supp. Disci.
                                                  U.S. v. Joshua Joel Pratchard
                                                   CR 18-01256-TUC-CKJ (JR)
                                                                                                 2042




                                                                                                        39
                                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 26 of 30




                                                                                                             --visloil04




" ...._..20,0•800momilmesionsmoimumpoismoilOWNS
krzy'k*   "IN




                Dan H. Cooper, Esq.                           U.S. v. Joshua Joel Pratchard
                Gov's Supp. Disci.                             CR 18-01256-TUC-CKJ (JR)

                                                                                                              40
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 27 of 30




                       U.S. v. Joshua Joel Pratchard
                                                                       2044
                        CR 18-01256-TUC-CKj (JR)


                                                                              41
                      Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 28 of 30




Dan H. Cooper, Esq.                                    ua Joel Prattard
Oov's Supp. Disci.                                     56-TUC-C   (Jp)
                                                                                             42
                Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 29 of 30




   oper, Esq.                           U.S. v. Josue Joel Pratchard
Supp. Disci.                             CR 1;      6-TUC-CKJ (JR)
                                                                                       43
Case 4:18-cr-01256-CKJ-JR Document 75-5 Filed 08/20/19 Page 30 of 30




                             Joshua Joel Pratchard
                            8-01256-TUC-CKJ (JR)


                                                                       44
